United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                                  In the                               September 16, 2003
                         United States Court of Appeals                              Charles R. Fulbruge III
                                       for the Fifth Circuit                                 Clerk
                                            _______________

                                              m 02-30960
                                            _______________



                      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                              Plaintiff-Counter Defendant-
                                                              Appellee-Cross-Appellant,

                                                 VERSUS

                                 K&B LOUISIANA CORPORATION,
                             DOING BUSINESS AS RITE AID CORPORATION,

                                                              Defendant-Counter Claimant-
                                                              Appellant-Cross-Appellee.


                                     _________________________

                             Appeals from the United States District Court
                                for the Western District of Louisiana
                                          m 00–CV–2238
                                   _________________________



Before JOLLY, SMITH, and                                   The EEOC sued, alleging that K&B Louisi-
  EMILIO M. GARZA, Circuit Judges.                     ana Corporation engaged in unlawful discrim-
                                                       ination for failing to rehire Johnny Williams on
PER CURIAM:*                                           the basis of her sex. After a bench trial, the
                                                       court ruled that K&B had engaged in an un-
                                                       lawfulemployment practice, refused injunctive
                                                       relief, and ordered each side to bear its own
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-    costs and attorney’s fees. K&B appeals on
termined that this opinion should not be published     various grounds, including its assertion that
and is not precedent except under the limited cir-     there was no direct evidence of discrimination;
cumstances set forth in 5TH CIR. R. 47.5.4.
K&B also seeks fees and costs. The EEOC
cross-appeals the decision not to award
injunctive relief.

   We have read the briefs and pertinent por-
tions of the record and have heard the
arguments of counsel, and have consulted the
applicable caselaw. We find no reversible
error. There was certainly direct evidence of
sex-based discrimination, including an
admission by K&B’s manager that he preferred
to hire men for a particular post.
Consequently, the EEOC did not have to
prove that Williams was qualified. The district
court was well within its discretion in declining
injunctive relief. The court’s refusal to shift
costs or attorneys fees is a fair resolution of
this matter, which badly needs to be put to
rest.

   The judgment is AFFIRMED.




                                                    2